Citation Nr: 1412047	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-44 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a dental condition, including for missing teeth numbers 6 through 10, for compensation purposes.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970 and had additional service with the New York Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

On appeal, the Board reopened the issue of entitlement to service connection for a dental condition in an October 2006 Board decision and remanded the matter for additional development.  The matter was again remanded by the Board in July 2009 and March 2011.

Notably, the current appeal encompasses the Veteran's claim for service connection for a dental condition for compensation purposes.  However, caselaw provides that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental disability on a VA Form 21-526 generally should be considered a claim for compensation (and will be adjudicated by the Regional Office), unless a veteran specifically claims dental treatment only.  M21-1MR, IX.ii.2.2.d.  The Board notes that, in the case, there has been no initial decision addressing an inferred claim for a dental condition for treatment purposes, and, therefore, this particular claim is not encompassed in the current appeal.  See 38 C.F.R. § 19.25 ("The claimant and his or her representative, if any, will be informed of appellate rights provided by 38 U.S.C. chapters 71 and 72, including the right to a personal hearing and the right to representation . . . in each notification of a determination of entitlement or nonentitlement to Department of Veterans Affairs benefits.").  Significantly, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2013).  Accordingly, the issue of entitlement to service connection for a dental condition for treatment purposes is hereby referred for appropriate action.  As claims should originate from Veterans Health Administration (VHA) per the 2012 amendments to 38 C.F.R. § 3.381, the Appeals Management Center (AMC) or RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For reasons expressed immediately below, this appeal must be remanded for additional development.  The Board regrets the delay associated with this remand, especially considering that this issue was the subject of three previous remands.

I.  Outstanding Service Records

As an initial matter, the Veteran stated that he obtained hospital treatment in service as a result of a concussion he experienced when an ammunition dump exploded and that this resulted in dental trauma causing his current dental conditions.  He identified two hospitals where he was treated in the Republic of Vietnam:  Marble Mountain Hospital and Tien Shu Hospital.  As hospital records are not included with the Veteran's service treatment records, separate attempts must be made to obtain this information.  See 38 C.F.R. § 3.159(c)(2) (2013) (stating that VA will end efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

II.  Outstanding Private Treatment Records

The Veteran has also identified outstanding private treatment records that are relevant to the current claim.  Specifically, the Veteran indicated that he had been treated by Dr. R.L. for many years and provided a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  A review of the record reflects that this dentist submitted a January 2005 letter indicting that he had treated the Veteran since 1979, but none of the underlying treatment records have been obtained.  Although one letter was sent by VA to this dentist in July 2003 asking for records, it does not appear that any subsequent attempts to obtain this information were ever made.  Accordingly, on remand, the RO/AMC should ask the Veteran to provide another VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), so that VA may make adequate attempts to obtain these relevant records.  See 38 C.F.R. § 3.159(c)(1).

III.  Adequate VA Examination/Opinion

Lastly, the May 2011 VA examination report obtained on remand is inadequate because the opinion is not supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  On remand, a new opinion is required that contemplates the Veteran's service records and other pertinent favorable evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain Marble Mountain Hospital (Vietnam) and Tien Shu Hospital (Vietnam) records from August 1969 to August 1970.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide VA Form 21-4142 for any outstanding private treatment records from Dr. R. L.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development requested in steps (1) and (2) above, obtain an addendum opinion regarding the Veteran's dental condition.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner must address the following questions:

(a)  Whether dental records, including specifically the March 11, 1970 service treatment record, are consistent with dental trauma; and

(b)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current dental condition is related to any in-service dental trauma, including from a claimed ammunition dump explosion.  In rendering this opinion, the examiner is requested to address the January 2005 letter from Dr. R.L. stating that "where there is any trauma, this sequence of events is almost certain to happen."

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





